       Case 4:18-cv-00069-BMM Document 261 Filed 06/21/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 MONTANA WILDLIFE
 FEDERATION, et al.,                                          4:18-cv-69-BMM
                      Plaintiffs,
                                                                   ORDER
       vs.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the Interior, et al.,

                     Defendants,

 WESTERN ENERGY ALLIANCE and
 STATE OF WYOMING,

                     Defendant-Intervenors.




      Defendant-Intervenor Western Energy Alliance (“WEA”) filed a Motion to

Strike certain standing declarations Plaintiffs had filed in support of their Phase

Two Motion for Summary Judgement. (Doc. 224). In particular, WEA seeks to
       Case 4:18-cv-00069-BMM Document 261 Filed 06/21/21 Page 2 of 3



exclude the Declaration of Matthew Holloran, and segments of the Declarations of

Peter G. Arnald, Tina Toth, and Richard Guenxel, Kirk Peterson. (Doc. 224 at 2).

WEA argues that the identified declarations prove irrelevant to standing, fail to

comport with the Federal Rules of Evidence, and, as “extra-record’ evidence,

remain inadmissible under the Administrative Procedure Act. (Doc. 225 at 2, 7).

      Plaintiffs must establish that they possess standing to invoke the Court’s

jurisdiction. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 559–60 (1992). Standing

represents an “indispensable part of [a] plaintiff’s case.” Id. at 561. “The party

invoking federal jurisdiction bears the burden of establishing these elements.”

Lujan, 504 U.S. at 561. A plaintiff may submit declarations and other extra-record

materials to prove standing. Nw. Envtl. Def. Ctr. v. Bonneville Power Admin., 117

F.3d 1520, 1527-28 (9th Cir. 1997).

      The Court held a hearing on WEA’s Motion to Strike on June 14, 2021.

(Doc. 260). At that hearing, Plaintiffs agreed that the Declarations at issue could

only be used for standing purposes. (Doc. 260). With that clarification made, WEA

represented that Plaintiffs’ assertion satisfied WEA’s concerns. (Doc. 260). The

Court will therefore deny WEA’s Motion to Strike.




                                              2
      Case 4:18-cv-00069-BMM Document 261 Filed 06/21/21 Page 3 of 3



                                   ORDER

     Accordingly, IT IS ORDERED that Western Energy Alliance’s Motion to

Strike (Doc. 224) is DENIED.

     Dated the 21st day of June, 2021.




                                         3
